                                          Case 5:17-cv-04467-BLF Document 386 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                        Case No. 17-cv-04467-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DIRECTING SONICWALL TO
                                   9             v.                                         SPECIFY THE REMAINING ISSUES
                                                                                            IN ITS PENDING MOTION TO
                                  10     SONICWALL, INC.,                                   STRIKE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 5, 2021, the Court issued its Order on SonicWall’s Motion for Partial Summary
                                  14   Judgment. ECF 381. In light of the Court’s findings with respect to the ’154, ’305, ’408 and ’780
                                  15   Patents, the Court DIRECTS SonicWall to specify the remaining issues in its pending Motion to
                                  16   Strike by March 12, 2021. Based on the Court’s review of the issues raised in the Motion to
                                  17   Strike, it appears that the only remaining issue to be decided relates to infringement contentions
                                  18   associated with the ‘408 Patent detailed in Section III.B.
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: March 8, 2021
                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
